Order entered June 6, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-17-00633-CV

            DEBORAH UGWA AND GODSWILL N. UGWA, JR., Appellant

                                           V.

                             GODSWILL UGWA, Appellee

                   On Appeal from the 255th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-10-04258

                                       ORDER
      Before the Court is appellee’s rule 45 motion for damages. We DENY the motion.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE